Citation Nr: 1308809	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which confirmed and continued the noncompensable (zero percent) rating for the Veteran's service-connected left knee disorder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was accorded a VA medical examination which evaluated his service-connected left knee disorder in June 2009.  However, as it has been more than 3 years since this examination, the Board is concerned that the evidence of record may not accurately reflect the current severity of this service-connected disability.  In fact, the Veteran's representative indicated at the November 2011 hearing that a new examination was warranted due to the passage of time, and the fact that the symptomatology of the left knee was probably worse.  See Transcript p. 16.  Additionally, the symptomatology described by the Veteran at this hearing suggests it has increased in severity since the June 2009 examination.  Accordingly, a current examination should be scheduled.  


The Board also observes that the Veteran indicated he had received additional treatment through VA since the time of his last VA examination in June 2009, to include at the Tulsa VA Outpatient Clinic.  See Transcript p. 11.  Consequently, the Board concludes that it must also remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his left knee since June 2009.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, records of any left knee treatment through VA, to include the Tulsa Outpatient Clinic since June 2009, should be sought.  

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected left knee disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



